 

Exhibit 10.35

 

CORGENTECH INC.

2003 EQUITY INCENTIVE PLAN

 

STOCK OPTION GRANT NOTICE

 

CORGENTECH INC. (the “Company”), pursuant to its 2003 Equity Incentive Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below.  This option is subject to
all of the terms and conditions as set forth herein and in the Stock Option
Agreement, the Plan and the Notice of Exercise, all of which are attached hereto
and incorporated herein in their entirety.

 

Optionholder:

 

 

Date of Grant:

 

February 17, 2005

Vesting Commencement Date:

 

February 17, 2005

Number of Shares Subject to Option:

 

 

Exercise Price (Per Share):

 

$6.40

Total Exercise Price:

 

$

Expiration Date:

 

February 16, 2015

 

Type of Grant:

 

Nonstatutory Stock Option

 

 

 

 

 

 

 

 

 

 

 

Exercise Schedule:

 

ý

Same as Vesting Schedule

ý

Early Exercise Permitted

 

 

 

 

 

 

Vesting Schedule:

 

1/48th of the shares vest monthly over four years from the Vesting Commencement
Date.

 

 

 

 

 

The vesting of this Option is subject to Optionholder’s Continuous Service (as
defined in the Plan). This vesting schedule may be accelerated as provided in
the Plan and the Stock Option Agreement.

 

 

 

Payment:

 

By one or a combination of the following items (described in the Stock Option
Agreement):

 

 

 

 

 

ý

By cash or check

 

 

 

 

 

 

ý

Pursuant to a Regulation T Program if the Shares are publicly traded

 

 

 

ý

By delivery of already-owned shares if the Shares are publicly traded

 

Additional Terms/Acknowledgements:  The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Stock Option Agreement and the Plan.  Optionholder further acknowledges that as
of the Date of Grant, this Stock Option Grant Notice, the Stock Option Agreement
and the Plan set forth the entire understanding between Optionholder and the
Company regarding the acquisition of stock in the Company and supersede all
prior oral and written agreements on that subject with the exception of (i)
options previously granted and delivered to Optionholder under the Plan, and
(ii) the following agreements only:

 

OTHER AGREEMENTS:

 

 

 

 

 

 

 

 

 

 

 

CORGENTECH INC.

 

OPTIONHOLDER:

 

 

 

 

 

 

By:

 

 

 

 

 

John P. McLaughlin

 

Signature

 

 

 

 

Title:

President and Chief Executive Officer

 

Date:

 

 

 

 

 

 

Date:

 

 

 

 

ATTACHMENTS:  Stock Option Agreement, the Plan and the Notice of Exercise

 

--------------------------------------------------------------------------------


 

CORGENTECH INC.

2003 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT
(NONSTATUTORY STOCK OPTION)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Corgentech Inc. (the “Company”) has granted you an option
under its 2003 Equity Incentive Plan (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice.  Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.

 

The details of your option are as follows:

 

1.             VESTING.  Subject to the limitations contained herein, your
option will vest as provided in your Grant Notice, provided that vesting will
cease upon the termination of your Continuous Service and that your vesting may
be accelerated as provided in the Plan.

 

2.             NUMBER OF SHARES AND EXERCISE PRICE.  The number of shares of
Common Stock subject to your option and your exercise price per share referenced
in your Grant Notice may be adjusted from time to time for Capitalization
Adjustments.

 

3.             EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”).  If permitted in
your Grant Notice (i.e., the “Exercise Schedule” indicates that “Early Exercise”
of your option is permitted) and subject to the provisions of your option, you
may elect at any time that is both (i) during the period of your Continuous
Service and (ii) during the term of your option, to exercise all or part of your
option, including the nonvested portion of your option; provided, however, that:

 

(a)           a partial exercise of your option shall be deemed to cover first
vested shares of Common Stock and then the earliest vesting installment of
unvested shares of Common Stock;

 

(b)           any shares of Common Stock so purchased from installments that
have not vested as of the date of exercise shall be subject to the purchase
option in favor of the Company as described in the Company’s form of Early
Exercise Stock Purchase Agreement; and

 

(c)           you shall enter into the Company’s form of Early Exercise Stock
Purchase Agreement with a vesting schedule that will result in the same vesting
as if no early exercise had occurred.

 

4.             METHOD OF PAYMENT.  Payment of the exercise price is due in full
upon exercise of all or any part of your option.  You may elect to make payment
of the exercise price in cash or by check or in any other manner permitted by
your Grant Notice, which may include one or more of the following:

 

1

--------------------------------------------------------------------------------


 

(a)           In the Company’s sole discretion at the time your option is
exercised and provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Common Stock, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds.

 

(b)           Provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, by delivery of
already-owned shares of Common Stock either that you have held for the period
required to avoid a charge to the Company’s reported earnings (generally six (6)
months) or that you did not acquire, directly or indirectly from the Company,
that are owned free and clear of any liens, claims, encumbrances or security
interests, and that are valued at Fair Market Value on the date of exercise. 
“Delivery” for these purposes, in the sole discretion of the Company at the time
you exercise your option, shall include delivery to the Company of your
attestation of ownership of such shares of Common Stock in a form approved by
the Company.  Notwithstanding the foregoing, you may not exercise your option by
tender to the Company of Common Stock to the extent such tender would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock.

 

5.             WHOLE SHARES.  You may exercise your option only for whole shares
of Common Stock.

 

6.             SECURITIES LAW COMPLIANCE.  Notwithstanding anything to the
contrary contained herein, you may not exercise your option unless the shares of
Common Stock issuable upon such exercise are then registered under the
Securities Act or, if such shares of Common Stock are not then so registered,
the Company has determined that such exercise and issuance would be exempt from
the registration requirements of the Securities Act.  The exercise of your
option also must comply with other applicable laws and regulations governing
your option, and you may not exercise your option if the Company determines that
such exercise would not be in material compliance with such laws and
regulations.

 

7.             TERM.  You may not exercise your option before the commencement
or after the expiration of its term.  The term of your option commences on the
Date of Grant and expires upon the earliest of the following:

 

(a)           three (3) months after the termination of your Continuous Service
for any reason other than your Disability or death, provided that if during any
part of such three (3) month period your option is not exercisable solely
because of the condition set forth in Section 6, your option shall not expire
until the earlier of the Expiration Date or until it shall have been exercisable
for an aggregate period of three (3) months after the termination of your
Continuous Service;

 

(b)           twelve (12) months after the termination of your Continuous
Service due to your Disability;

 

2

--------------------------------------------------------------------------------


 

(c)           eighteen (18) months after your death if you die either during
your Continuous Service or within three (3) months after your Continuous Service
terminates;

 

(d)           the Expiration Date indicated in your Grant Notice; or

 

(e)           the day before the tenth (10th) anniversary of the Date of Grant.

 

8.             EXERCISE.

 

(a)           You may exercise the vested portion of your option (and the
unvested portion of your option if your Grant Notice so permits) during its term
by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.

 

(b)           By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (1) the exercise of
your option, (2) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (3) the
disposition of shares of Common Stock acquired upon such exercise.

 

9.             TRANSFERABILITY.  Your option is not transferable, except by will
or by the laws of descent and distribution, and is exercisable during your life
only by you.  Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option.

 

10.          OPTION NOT A SERVICE CONTRACT.  Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment.  In addition, nothing in your option shall obligate the Company or
an Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

 

11.          WITHHOLDING OBLIGATIONS.

 

(a)           At the time you exercise your option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “cashless
exercise” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with the exercise of your option.

 

(b)           Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable legal conditions or
restrictions, the Company

 

3

--------------------------------------------------------------------------------


 

may withhold from fully vested shares of Common Stock otherwise issuable to you
upon the exercise of your option a number of whole shares of Common Stock having
a Fair Market Value, determined by the Company as of the date of exercise, not
in excess of the minimum amount of tax required to be withheld by law (or such
lower amount as may be necessary to avoid variable award accounting).  If the
date of determination of any tax withholding obligation is deferred to a date
later than the date of exercise of your option, share withholding pursuant to
the preceding sentence shall not be permitted unless you make a proper and
timely election under Section 83(b) of the Code, covering the aggregate number
of shares of Common Stock acquired upon such exercise with respect to which such
determination is otherwise deferred, to accelerate the determination of such tax
withholding obligation to the date of exercise of your option.  Notwithstanding
the filing of such election, shares of Common Stock shall be withheld solely
from fully vested shares of Common Stock determined as of the date of exercise
of your option that are otherwise issuable to you upon such exercise.  Any
adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.

 

(c)           You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied.  Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein unless such obligations are satisfied.

 

12.          NOTICES.  Any notices provided for in your option or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.

 

13.          GOVERNING PLAN DOCUMENT.  Your option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of your option
and those of the Plan, the provisions of the Plan shall control.

 

4

--------------------------------------------------------------------------------